DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the amendment filed on 10/04/2022, in which claims 1-3, 5-14, 15-17, 19-28, 29, 30 are presented for examination, claims 4, 18 are canceled, claims 1, 10, 15, 24, 29, 30 are amended, wherein claims 1, 15, 29, 30 are recited in independent form. The present Application claims priority to provisional application 63/025,908 with a filing date of 05/15/2020.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Arguments


Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. The Applicant has amended the independent claims to contain the limitations “wherein the second context transfer request includes a migration procedure identifier” “based at least in part on the migration procedure identifier included in the second context transfer request” and asserts the combination of d1 in view of d2 fail to teach the limitation. The Examiner respectfully disagrees. The Examiner notes that a broadest reasonable interpretation of every limitation is required. The Examiner respectfully disagrees with the Applicant assertion regarding the interpretation of the limitations added by amendment as well as the teaching of the rejection of record. Regarding the limitation added by amendment, the Examiner turned to the Applicant specification to determine the interpretation of the amended limitation wherein ‘mitigation procedure identifier’ is defined to include “a device identifier for the relay node, the device identifier associated with base station interface communications between the first donor node and the second donor node” or “address information allocated to the relay node by the second donor node” (see Applicant specification paras. 0016-0017) as well as “a device identifier for the relay node, the device identifier associated with base station interface communications between the first donor node and the second donor node” or “address information allocated to the relay node by the second donor node” (see Applicant Specification para. 0056-0057). Therefore, when considering the interpretation, the broadest reasonable interpretation must include the broadest reasonable interpretation of the definition of ‘mitigation procedure identifier’ as supported by the specification. Secondly, the Applicant looks at the limitation added by amendment with respect to d1, d2 and d3 individually, however, the limitation s best addressed considering d1 in view of d2 in combination and not in isolation. D1 discloses transmitting from a source DeNB (i.e. a first donor node) to a target DeNB (i.e. a second donor node) a first HO Request (i.e. context transfer request) (see d1 Fig. 1 step 518) which is associated with a UE (element 502) (i.e. mobile termination function) of a RN (element 504) and a second HO request (step 516) wherein in the second HO request (i.e. second context transfer request) is for the RN  (i.e. corresponding to the first context transfer request and associated with one or more child nodes of the relay node) (see d1 para. 0097); reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097); establishing a connection with the Target DeNB (i.e. reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node) (see d1 para. 0098); d1 discloses a handover request message that may by functionally equivalent to the required context transfer request; a context setup request (i.e. context transfer request) (see d2 para. 0005, 0060 among others) and reconfiguration messages (see d2 para. 0069, 0076). Further, as previously set forth, it is also noted that d2 can equally be applied to the other limitations of the claims rejected with reference to d1 when d1 in view of d2 is considered as a whole and not individually, and conversely teaching of d1 may be applicable to limitations rejections with reference to teaching of d2. The Applicant must consider the combined teaching of d1 in view of d2 rather than looking at the d1 and d2 in isolation. With reference to the limitation added by amendment “wherein the second context transfer request includes a migration procedure identifier” “based at least in part on the migration procedure identifier included in the second context transfer request” the Examiner takes the reasonable interpretation of the ‘mitigation procedure identifier which includes a device identifier for the relay node or address information allocated to the relay node. Under said interpretation the disclosure of d2 including and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) certainly meet the limitation. Furthermore, d1 as an element of the combination of d1 in view of d2 provides the context of various IDs and addresses which are fairly construed to read on a device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128) which also read on the limitations in question. The Applicant makes various arguments with respect to order, the Examiner notes no limitations requiring an order of the limitations. Furthermore, the Examiner contends that altering the order providing for identifiers shown to be taught by d1 in view of d2 would be and obvious modification to one of ordinary skill in the art before the time of filing in light of the teaching of the identifiers themselves.  Regarding “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request based at least in part on the migration procedure identifier included in the second context transfer request” d1 in view of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128). For the proceeding reasons the Examiner maintains the rejections below and makes the rejection final. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-11, 13-19, 22, 24-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20120252355 to Huang et al (hereinafter d1) in view of United States Patent Application Publication US-20220014976 to Luo et al (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A method for wireless communications at a first donor node, comprising:” d1 discloses a system including source and a target donor node (i.e. first and second donor nodes) (see d1 Fig. 1 elements 102 106); the devices of the system (see Fig. 5) performing a method (see d1 Fig. 5) wherein the nodes include elements: memory (see d1 Fig. 20 element 2016) coupled to a processor (see d1 Fig. 20 element 2014) which control the apparatus to execute the method (see d1 para. 0014, 0050, 0181);
as to the limitations d1 discloses “transmitting, to a second donor node, a first context transfer request and a second context transfer request, the first context transfer request associated with a mobile termination function of a relay node, and the second context transfer request corresponding to the first context transfer request and associated with one or more child nodes of the relay node” d1 discloses transmitting from a source DeNB (i.e. a first donor node) to a target DeNB (i.e. a second donor node) a first HO Request (i.e. context transfer request) (see d1 Fig. 1 step 518) which is associated with a UE (element 502) (i.e. mobile termination function) of a RN (element 504) and a second HO request (step 516) wherein in the second HO request (i.e. second context transfer request) is for the RN  (i.e. corresponding to the first context transfer request and associated with one or more child nodes of the relay node) (see d1 para. 0097);
as to the limitations d1 discloses “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request” d1 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097);
as to the limitations “and transmitting, to the relay node based at least in part on receiving the acknowledgement feedback, one or more reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node” d1 discloses establishing a connection with the Target DeNB (i.e. reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node) (see d1 para. 0098) ;
as to the limitations “context transfer request” and “reconfiguration messages” d1 discloses a handover request message that may by functionally equivalent to the required context transfer request; however, d1 does not appear to explicitly disclose “context transfer request”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to handovers (HOs) of relay nodes including a context setup request (i.e. context transfer request) (see d2 para. 0005, 0060 among others) and reconfiguration messages (see d2 para. 0069, 0076). 
as to the limitations “wherein the second context transfer request includes a migration procedure identifier” “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request based at least in part on the migration procedure identifier included in the second context transfer request” d1 in view of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The method of claim 1, wherein transmitting the first context transfer request and the second context transfer request comprises: transmitting a single message comprising the first context transfer request and the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses using a single message to transmit two requests (see d1 para. 0058, 0067-0068).
Regarding claim 3, as to the limitation “The method of claim 1, wherein transmitting the first context transfer request and the second context transfer request comprises: transmitting a first message comprising the first context transfer request; and transmitting a second message comprising the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses two separate messages for HO requests (i.e. context transfer requests (see Fig. 5 steps 516, 518).
Regarding claim 5, as to the limitation “The method of claim 1, further comprising: transmitting, to the second donor node, a third context transfer request corresponding to the second context transfer request, the third context transfer request associated with a mobile termination function of one or more additional child nodes of the relay node, one or more additional child nodes associated with distributed unit functions of the one or more child nodes, or a combination thereof” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a third context transfer request associated with a child node (see d2 para. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a third context transfer request corresponding to the second context transfer request, the third context transfer request associated with a mobile termination function of one or more additional child nodes of the relay node as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The method of claim 1, further comprising: including, in the first context transfer request, a depth value indicating a number of hops in a chain of nodes that includes the relay node and the one or more child nodes” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a value indicating a number of hops (i.e. depth value) (see d2 para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a depth value indicating a number of hops in a chain of nodes that includes the relay node and the one or more child nodes as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The method of claim 1, further comprising: receiving, from the second donor node responsive to transmitting a first message comprising the first context transfer request, the migration procedure identifier corresponding to the first context transfer request; and including the migration procedure identifier in a second message comprising the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a migration procedure identifier (see d2 para. 0065, 0068);  of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a migration procedure identifier corresponding to the first context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The method of claim 1, further comprising: including, in the second context transfer request, a cell identifier that is associated with the first donor node for a cell served by a distributed unit function of the relay node, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on including the cell identifier for the cell served by the distributed unit function of the relay node” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses a cell identifier that is associated with the first donor node for a cell served by a distributed unit function of the relay node, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on including the cell identifier for the cell served by the distributed unit function of the relay node (see d2 para. 0065, 0068, 0147).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a cell identifier that is associated with the first donor node for a cell served by a distributed unit function of the relay node, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on including the cell identifier for the cell served by the distributed unit function of the relay node as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually
Regarding claim 13, as to the limitation “The method of claim 1, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request comprises: receiving an acknowledgement message comprising acknowledgement feedback for the first context transfer request and acknowledgement feedback for the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses reception of ACK consistent with receiving an acknowledgement message comprising acknowledgement feedback for the first context transfer request and acknowledgement feedback for the second context transfer request (see d1 Fig. 5, para. 0097-0098).
Regarding claim 14, as to the limitation “The method of claim 1, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request comprises: receiving a first acknowledgement message comprising acknowledgement feedback for the first context transfer request; and receiving a second acknowledgement message comprising acknowledgement feedback for the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses reception of ACK consistent with receiving a first acknowledgement message comprising acknowledgement feedback for the first context transfer request; and receiving a second acknowledgement message comprising acknowledgement feedback for the second context transfer request (see d1 Fig. 5, para. 0097-0098).
Regarding claim 15, as to the limitations “A method for wireless communication at a second donor node, comprising:” d1 discloses a system including source and a target donor node (i.e. first and second donor nodes) (see d1 Fig. 1 elements 102 106); the devices of the system (see Fig. 5) performing a method (see d1 Fig. 5) wherein the nodes include elements: memory (see d1 Fig. 20 element 2016) coupled to a processor (see d1 Fig. 20 element 2014) which control the apparatus to execute the method (see d1 para. 0014, 0050, 0181);
as to the limitations d1 discloses “receiving, from a first donor node, a first context transfer request and a second context transfer request, the first context transfer request associated with a mobile termination function of a relay node, and the second context transfer request corresponding to the first context transfer request and associated with one or more child nodes of the relay node” d1 discloses transmitting from a source DeNB (i.e. a first donor node) to a target DeNB (i.e. a second donor node) a first HO Request (i.e. context transfer request) (see d1 Fig. 1 step 518) which is associated with a UE (element 502) (i.e. mobile termination function) of a RN (element 504) and a second HO request (step 516) wherein in the second HO request (i.e. second context transfer request) is for the RN  (i.e. corresponding to the first context transfer request and associated with one or more child nodes of the relay node) (see d1 para. 0097);
as to the limitations d1 discloses “transmitting, to the first donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request” d1 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097);
as to the limitations “and receiving, from the relay node based at least in part on transmitting the acknowledgement feedback responsive to the first context transfer request and the second context transfer request to the first donor node, a connection message requesting to establish a first connection with the second donor node for the relay node and the one or more child nodes” d1 discloses establishing a connection with the Target DeNB (i.e. reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node) (see d1 para. 0098) ;
as to the limitations “context transfer request” and “reconfiguration messages” d1 discloses a handover request message that may by functionally equivalent to the required context transfer request; however, d1 does not appear to explicitly disclose “context transfer request”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to handovers (HOs) of relay nodes including a context setup request (i.e. context transfer request) (see d2 para. 0005, 0060 among others) and reconfiguration messages (see d2 para. 0069, 0076);
as to the limitations “wherein the second context transfer request includes a migration procedure identifier” “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request based at least in part on the migration procedure identifier included in the second context transfer request” d1 in view of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 16, as to the limitation “The method of claim 15, wherein receiving the first context transfer request and the second context transfer request comprises: receiving a single message comprising the first context transfer request and the second context transfer request” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses using a single message to transmit two requests (see d1 para. 0058, 0067-0068).
Regarding claim 17, as to the limitation “The method of claim 15, wherein receiving the first context transfer request and the second context transfer request comprises: receiving a first message comprising the first context transfer request; and receiving a second message comprising the second context transfer request” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses two separate messages for HO requests (i.e. context transfer requests (see Fig. 5 steps 516, 518).
Regarding claim 18, as to the limitation “The method of claim 15, further comprising: identifying, in the second context transfer request, a migration procedure identifier corresponding to the first context transfer request, wherein transmitting the acknowledgement feedback is based at least in part on identifying the migration procedure identifier” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses a migration procedure identifier (see d2 para. 0065, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a migration procedure identifier corresponding to the first context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The method of claim 15, further comprising: receiving, from the first donor node, a third context transfer request corresponding to the second context transfer request, the third context transfer request associated with a mobile termination function of one or more additional child nodes of the relay node, one or more additional child nodes associated with distributed unit functions of  the one or more child nodes, or a combination thereof” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses a third context transfer request associated with a child node (see d2 para. 0133).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a third context transfer request corresponding to the second context transfer request, the third context transfer request associated with a mobile termination function of one or more additional child nodes of the relay node as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 22, as to the limitation “The method of claim 15, further comprising: identifying, in the first context transfer request, a depth value indicating a number of hops in a chain of nodes that includes the relay node and the one or more child nodes” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses a value indicating a number of hops (i.e. depth value) (see d2 para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a depth value indicating a number of hops in a chain of nodes that includes the relay node and the one or more child nodes as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 24, as to the limitation “The method of claim 15, further comprising: transmitting, to the first donor node responsive to receiving a first message comprising the first context transfer request, the migration procedure identifier corresponding to the first context transfer request; and identifying the migration procedure identifier in a second message comprising the second context transfer request” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses a migration procedure identifier (see d2 para. 0065, 0068); as well as reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a migration procedure identifier corresponding to the first context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 25, as to the limitation “The method of claim 15, further comprising: identifying, in the second context transfer request, a cell identifier that is associated with the first donor node for a cell served by a distributed unit of the relay node; 4 and determining, based at least in part on the cell identifier, that the second context transfer request corresponds to the first context transfer request, wherein transmitting the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on determining that the second context transfer request corresponds to the first context transfer request” d1 in view of d2 discloses claim 15 as set forth above, d1 in view of d2 also discloses a cell identifier that is associated with the first donor node for a cell served by a distributed unit function of the relay node, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on including the cell identifier for the cell served by the distributed unit function of the relay node (see d2 para. 0065, 0068, 0147).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of a cell identifier that is associated with the first donor node for a cell served by a distributed unit function of the relay node, wherein receiving the acknowledgement feedback responsive to the first context transfer request and the second context transfer request is based at least in part on including the cell identifier for the cell served by the distributed unit function of the relay node as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually
Regarding claim 27, as to the limitation “The method of claim 15, wherein transmitting the acknowledgement feedback responsive to the first context transfer request and the second context transfer request comprises: transmitting an acknowledgement message comprising acknowledgement feedback for the first context transfer request and acknowledgement feedback for the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses reception of ACK consistent with receiving an acknowledgement message comprising acknowledgement feedback for the first context transfer request and acknowledgement feedback for the second context transfer request (see d1 Fig. 5, para. 0097-0098).
Regarding claim 28, as to the limitation “The method of claim 15, wherein transmitting the acknowledgement feedback responsive to the first context transfer request and the second context transfer request comprises: transmitting a first acknowledgement message comprising acknowledgement feedback for the first context transfer request; and transmitting a second acknowledgement message comprising acknowledgement feedback for the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses reception of ACK consistent with receiving a first acknowledgement message comprising acknowledgement feedback for the first context transfer request; and receiving a second acknowledgement message comprising acknowledgement feedback for the second context transfer request (see d1 Fig. 5, para. 0097-0098).
Regarding claim 29, as to the limitations “An apparatus for wireless communications at a first donor node, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:” d1 discloses a system including source and a target donor node (i.e. first and second donor nodes) (see d1 Fig. 1 elements 102 106); the devices of the system (see Fig. 5) performing a method (see d1 Fig. 5) wherein the nodes include elements: memory (see d1 Fig. 20 element 2016) coupled to a processor (see d1 Fig. 20 element 2014) which control the apparatus to execute the method (see d1 para. 0014, 0050, 0181);
as to the limitations d1 discloses “transmit, to a second donor node, a first context transfer request and a second context transfer request, the first context transfer request associated with a mobile termination function of a relay node, and the second context transfer request corresponding to the first context transfer request and associated with one or more child nodes of the relay node” d1 discloses transmitting from a source DeNB (i.e. a first donor node) to a target DeNB (i.e. a second donor node) a first HO Request (i.e. context transfer request) (see d1 Fig. 1 step 518) which is associated with a UE (element 502) (i.e. mobile termination function) of a RN (element 504) and a second HO request (step 516) wherein in the second HO request (i.e. second context transfer request) is for the RN  (i.e. corresponding to the first context transfer request and associated with one or more child nodes of the relay node) (see d1 para. 0097);
as to the limitations d1 discloses “receive, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request” d1 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097);
as to the limitations “and transmit, to the relay node based at least in part on receiving the acknowledgement feedback, one or more reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node” d1 discloses establishing a connection with the Target DeNB (i.e. reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node) (see d1 para. 0098) ;
as to the limitations “context transfer request” and “reconfiguration messages” d1 discloses a handover request message that may by functionally equivalent to the required context transfer request; however, d1 does not appear to explicitly disclose “context transfer request”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to handovers (HOs) of relay nodes including a context setup request (i.e. context transfer request) (see d2 para. 0005, 0060 among others) and reconfiguration messages (see d2 para. 0069, 0076);
as to the limitations “wherein the second context transfer request includes a migration procedure identifier” “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request based at least in part on the migration procedure identifier included in the second context transfer request” d1 in view of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 30, as to the limitations “An apparatus for wireless communication at a second donor node, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:” d1 discloses a system including source and a target donor node (i.e. first and second donor nodes) (see d1 Fig. 1 elements 102 106); the devices of the system (see Fig. 5) performing a method (see d1 Fig. 5) wherein the nodes include elements: memory (see d1 Fig. 20 element 2016) coupled to a processor (see d1 Fig. 20 element 2014) which control the apparatus to execute the method (see d1 para. 0014, 0050, 0181);
as to the limitations d1 discloses “receive, from a first donor node, a first context transfer request and a second context transfer request, the first context transfer request associated with a mobile termination function of a relay node, and the second context transfer request corresponding to the first context transfer request and associated with one or more child nodes of the relay node” d1 discloses transmitting from a source DeNB (i.e. a first donor node) to a target DeNB (i.e. a second donor node) a first HO Request (i.e. context transfer request) (see d1 Fig. 1 step 518) which is associated with a UE (element 502) (i.e. mobile termination function) of a RN (element 504) and a second HO request (step 516) wherein in the second HO request (i.e. second context transfer request) is for the RN  (i.e. corresponding to the first context transfer request and associated with one or more child nodes of the relay node) (see d1 para. 0097);
as to the limitations d1 discloses “transmit, to the first donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request” d1 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097);
as to the limitations “and receive, from the relay node based at least in part on transmitting the acknowledgement feedback responsive to the first context transfer request and the second context transfer request to the first donor node, a connection message requesting to establish a first connection with the second donor node for the relay node and the one or more child nodes” d1 discloses establishing a connection with the Target DeNB (i.e. reconfiguration messages comprising an instruction for the one or more child nodes and the relay node to establish a first connection with the second donor node) (see d1 para. 0098) ;
as to the limitations “context transfer request” and “reconfiguration messages” d1 discloses a handover request message that may by functionally equivalent to the required context transfer request; however, d1 does not appear to explicitly disclose “context transfer request”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to handovers (HOs) of relay nodes including a context setup request (i.e. context transfer request) (see d2 para. 0005, 0060 among others) and reconfiguration messages (see d2 para. 0069, 0076);
as to the limitations “wherein the second context transfer request includes a migration procedure identifier” “receiving, from the second donor node, acknowledgement feedback responsive to the first context transfer request and the second context transfer request based at least in part on the migration procedure identifier included in the second context transfer request” d1 in view of d2 discloses reception of ACK (see d1 Fig. 5 step 520, 521)(i.e. acknowledgement feedback responsive to the first context transfer request and the second context transfer request) (see d1 para. 0097) which is based at least in part on and IAB node ID and a destination address (see d2 para. 0065, 0068, 00147) and device identifier for the relay node or address information allocated to the relay node including at least TEIDs, information regarding relay nodes, identifiers related to relays etc. (see d1 para. 0048, 0059, 0067, 0073, 0075, 0076, 0092, 0093, 0094, 0128).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of context transfer request as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment (see d1 para. 0037) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved network capacity and coverage while considering the need for flexibility for serving cell deployment; improved wireless backhaul transmission for relay connection; improvement in bandwidth; further improve flexibility for deployment, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Claims 6, 7, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20210219368 to Fujishiro et al (hereinafter d3). 
Regarding claim 6, as to the limitation “The method of claim 1, further comprising: including, in the first context transfer request, an indication of one or more context transfer requests to be transmitted” d1 in view of d2 discloses claim 1 as set forth above; however, d1 does not appear to explicitly disclose “including, in the first context transfer request, an indication of one or more context transfer requests to be transmitted”, although the disclosure of d1 and d2 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 para. 0002) including an indication of a number of context transfer requests (see d3 para. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of an indication of one or more context transfer requests to be transmitted as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3to at least achieve any one of the plurality of desired results found throughout d3 including at least: improve performance by dynamically switch the data transfer route (see d3 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of *, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 1, further comprising: including, in a first message comprising the first context transfer request, an indication of a number of one or more subsequent context transfer requests corresponding to the first context transfer request, the one or more subsequent context transfer requests comprising the second context transfer request” d1 in view of d2 discloses claim 1 as set forth above; however, d1 does not appear to explicitly disclose “including, in the first context transfer request, an indication of one or more context transfer requests to be transmitted”, although the disclosure of d1 and d2 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 para. 0002) including an indication of a number of context transfer requests (see d3 para. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of including, in a first message comprising the first context transfer request, an indication of a number of one or more subsequent context transfer requests corresponding to the first context transfer request, the one or more subsequent context transfer requests comprising the second context transfer request as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3to at least achieve any one of the plurality of desired results found throughout d3 including at least: improve performance by dynamically switch the data transfer route (see d3 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of *, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 20, as to the limitation “The method of claim 15, further comprising: identifying, in the first context transfer request, an indication of one or more context transfer requests to be transmitted” d1 in view of d2 discloses claim 15 as set forth above; however, d1 does not appear to explicitly disclose “including, in the first context transfer request, an indication of one or more context transfer requests to be transmitted”, although the disclosure of d1 and d2 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 para. 0002) including an indication of a number of context transfer requests (see d3 para. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of an indication of one or more context transfer requests to be transmitted as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3to at least achieve any one of the plurality of desired results found throughout d3 including at least: improve performance by dynamically switch the data transfer route (see d3 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of *, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “The method of claim 15, further comprising: identifying, in a first message comprising the first context transfer request, an indication of a number of one or more subsequent context transfer requests to be transmitted corresponding to the first context transfer request, the one or more subsequent context transfer requests comprising the second context transfer request” d1 in view of d2 discloses claim 15 as set forth above; however, d1 does not appear to explicitly disclose “including, in the first context transfer request, an indication of one or more context transfer requests to be transmitted”, although the disclosure of d1 and d2 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d3 para. 0002) including an indication of a number of context transfer requests (see d3 para. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of including, in a first message comprising the first context transfer request, an indication of a number of one or more subsequent context transfer requests corresponding to the first context transfer request, the one or more subsequent context transfer requests comprising the second context transfer request as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3to at least achieve any one of the plurality of desired results found throughout d3 including at least: improve performance by dynamically switch the data transfer route (see d3 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2 to yield the predictable result of *, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Allowable Subject Matter






Claims 9, 12, 23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643